Title: To Thomas Jefferson from a "Citizen free Born," 30 October 1802
From: a “Citizen free Born”
To: Jefferson, Thomas


          
            Sir,
            October 30th. 1802
          
          The Times Are much Altered Since your Administration, Thousands are released from hard Taxes, And the Union at large are eased of many thousands of Dollars, by your Justice, may you long live to Administer Justice to all your fellow Citizens—
          But there is one thing more in Justice you Ought To Do, humanity Calls loudly on you & the rest of the Rulers to do (And that is the FREEDOM of the Negroes) The Basses of Our goverment stands on FREEDOM,—how is it that we hold to freedom & many of the states are filled with so many miserable Creatures that are Weltering under so hard a yoke as the poor blacks do: It is certainly time to ease the Creatures from their Servile State, and make them happy also.
          Sir, if you could only be among the Vulgar Sort of Overseers, And be an eye & an ear Witness to the Cruelties of those Barbarous Wretches, And hear the Groans and Cries of the Poor Creatures, I think your huminity Would melt into Tears (in pity to the poor Creatures) Your own Domestic Slaves that are immediately under your Notice, are Chastized with a rod for their Crimes But those that are Under hard Task masters (to use the Scripture language, with Scorpions) large sticks, and Poles, And at Best a Cow Skin; And that for Small Crimes, Perhaps an hours Sleep; a Small Omission in duty (or the Like) I have Known many tied & stript And a hundred hard Lashes laid on the Naked Backs I know that it is hard for you to Emancipate them And you’l find many of those Barbarous Wretches that Will Oppose you, But fear not, you have Justice on your Side & thousand of Friends to Support you in so laudable An Undertaking; Safety to these states Calls you to do it (for while we ruleing them with a rod of Iron and they themselves Uneasy, should some Dareing, bold Massanello, or Some Great BOANAPARTE, stand at their heads) What miserable Destruction would be made, Amongst our Wives, our Sons & our Daughters—Remember FREEDOM is the Birth Right of All mankind And sooner or Later they Will enjoy it, the history of the Hebrews furnish’s us with a great deal of matter they did obtain their FREEDOM, but it was at the expence of the Flower of Egypt, Let us not harden our hearts, But let the people go in mercy.
          Some Say it would Ruin many families to free the Negroes; Well I will admit it. But I would purpose a gradial liberation, which would not very sencibly be felt; in the first place Let all that are 40. years old Be Set free and upwards—then Four years After that all that are 28 years old be set free and upwards—then Four years after that all that are 21 and upwards be set free—& four years after that the Whole Race—One thing more that appears to hurt the minds of the People they say it will never do to set them free & let them stay amongst us Send them clear off & I should be glad they were gone But for my Part I am not of that way of thinking they would greatly Contribute to the Union But I would have them Set on Some Large plat of Land (As we have in the United States such a vast Quantity of Unlocked Lands, And Claimed by Different Indians tribes that never do these states any Service, but are very hurtful to them in holding the Lands) Let a spot on the Missippi be Laid out; And as the Creatures are Liberated, let them immegrate themselves thither within one year after they are set free, And there Let them have 50 Acres laid off to each male so made free, And after his settling it Two or more years let him be Subject to a rent of two Dollars Annually forever—And by this means the people will be happy And the revenue greatly increased, I do Suppose on a moderate computation not less than 200000 Dollars.—And also I would Advise that all free Negroes, Mustezeoes & Mulattoes Should be sent thither on the same terms / But with Liberty to purchase more Lands if they are able, as you in your Justice & Wisdom Shall think fit, And as a National guard has be come necessary to us let a Part of those guards be sent to this new Settlement in order to keep the negroes in subjection, And in some few years they will add greatly to the Strength, as well as the Revenue of these States, Sir do not think that I am Laying down positive rules, I only mean hints that you may see how to do in your Wisdom, And I hope For Our own Sakes you’l not neglect the Salvation of these Poor Blacks any Longer: then you’l see the blessing of heaven poured Down on your peaceful head These things I want you to consider, for thousands of these poor wretches are neither Cloathed and fed as Well as our Brute Beasts are—
          Many of them I know are not fed as they ought to be, And Report Says that near Charleston they Are allowanced on half Rations & for a supply for the rest they have Cotton Seed to live on—Cruel indeed 
          / Well might the poet say
          
            
              half naked hungry & cold
              }
            
            
              and if we beg we meet a Scold.
            
          
          And again these Creatures are by some Cruel masters kept up Late & are beaten if they are Found only taking what Nature Calls for, and hot or cold wet or Dry they are Driven out before it is day, Which made the same poet say
          
            We work all day & half the night
            And Rise again with the morning light
            And after all the Tedious round
            at night we are stretched upon the ground. &c
          
          O Friend of mankind Pity the Creatures, your Just Administration to the rest of your fellow Citizens emboldens me to hope your humanity will do Something for these Poor Creatures
          I am a Citizen free Born of the United States of America
        